The complaint, asking for the strict foreclosure of a mortgage, is a purely equitable action and, as such, is not triable by a jury as of right. *Page 499 Savings Bank of New London v. Santaniello,130 Conn. 206, 209; Meriden Savings Bank v. McCormack,79 Conn. 260, 262. The defendant has filed an answer and special defense, the latter containing allegations of fraud, failure of the mortgage to state a consideration, and the Statute of Limitations. The defendant has claimed the case for the jury. The court has discretion to order issues of fact in an action demanding equitable relief to be tried by a jury upon the application of either party. General Statutes § 7937. This discretion should be sparingly exercised. Lombardi v. Laudati, 124 Conn. 569, 571.
No formal application to try issues of fact to the jury has been made, but the claim that the case be put on the jury docket is considered to be such an application. This is not a case where the court should exercise its discretion under the statute. To do so would delay a trial of issues which should be tried with the least possible delay, and which can well be tried by the court.
   The plaintiffs' motion to strike the case from the jury docket is granted.